DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 13-19, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a control circuit to determine  ventricular activity, determine atrioventricular synchrony metric based on the ventricular activity metric, generate an output based on the atrioventricular synchrony and a memory configured to store data corresponding to the atrioventricular synchrony metric. This is a mental process which is performed by a clinician when reviewing a printout of an ECG.  This judicial exception is not integrated into a practical application because a control circuit and memory are generically recited computer elements which do not improve the functioning of a computer, or any other technology or technical field. The sensing circuit, accelerometer, and telemetry circuit are insignificant extra-solution activity used for mere data gathering to obtain the cardiac signal/ ECG and transmitting data and are well known and routine in the art.  For example, Woodson et al (US Patent 5,609,613) discloses a sensing circuit with an accelerometer (30) and sensing circuit (25 and 26) and data transmission (40). Chow (US Patent 8,175,706) and Carlson et al (US Patent 5,792,195) similarly teach an accelerometer, sensing circuit and telemetry module. 	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a control circuit and memory are generically recited computer elements which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The sensing circuit, accelerometer, and telemetry circuit are routine and conventional insignificant extra-solution activity used for mere data gathering to obtain the cardiac signal/ ECG and transmitting data.  For example, Woodson et al (US Patent 5,609,613) discloses a sensing circuit with an accelerometer (30) and sensing circuit (25 and 26) and data transmission (40) are well known. Chow (US Patent 8,175,706) and Carlson et al (US Patent 5,792,195) similarly teach an accelerometer, sensing circuit and telemetry.
 	Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1-7, 13-19, and 25 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1-7, 13-19, and 25 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
 	Therefore, none of the Claims 1-7, 13-19, and 25 amounts to significantly more than the abstract idea itself. 
 	Accordingly, Claims 1-7, 13-19, and 25 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 13, 14, 17-20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demmer et al (US Publication 2016/0015984).
Referring to Claims 1, 13 and 25, Demmer et al teaches a medical device/method/non-transitory computer readable storage medium comprising: a sensing circuit configured to sense a cardiac signal that includes far field ventricular event signals (e.g. Figure 3, Element 204 and far field R-waves 224 (e.g. Paragraph [0064])); a control circuit (e.g. Figure 3, Element 206) configured to: determine a ventricular activity metric from the sensed cardiac signal, the ventricular activity metric representative of at least one of a ventricular rate and an atrioventricular time interval (e.g. Paragraph [0092] discloses measuring time intervals between NF P-wave sensed event signals and FF R-wave sensed event signals); determine an atrioventricular synchrony metric based on the ventricular activity metric (e.g. Paragraph [0092] discloses an absence or latency of FF R-waves is an indication of the development of AV block and may indicate a need for an intracardiac ventricular pacemaker); generate an output based on the atrioventricular synchrony metric (e.g. Paragraph [0092] discloses data relating to evidence of AV block based on FF R-wave sensing is stored); a memory configured to store data corresponding to the atrioventricular synchrony metric in response to the output generated by the control circuit (e.g. Paragraph [0092] discloses data relating to evidence of AV block based on FF R-wave sensing is stored).

Referring to Claims 2 and 14, Demmer et al teaches the claimed invention, wherein the control circuit is configured to: determine the ventricular activity metric by determining a count of atrial cycles comprising a far field ventricular event signal present in the cardiac signal (e.g. Paragraph [0092] discloses an absence or latency of FF R-waves is an indication of the development of AV block and may indicate a need for an intracardiac ventricular pacemaker).

Referring to Claims 5 and 17, Demmer et al teaches the claimed invention, wherein the control circuit is configured to: determine the ventricular activity metric by determining a plurality of atrioventricular time intervals from the cardiac signal, each atrioventricular time interval being a time interval from an atrial event to a far field ventricular event signal; determine the atrioventricular synchrony metric based on the atrioventricular time intervals (e.g. Paragraph [0092] discloses latency is an indication of the development of AV block).

Referring to Claims 6 and 18, Demmer et al teaches the claimed invention, wherein the sensing circuit comprises at least one of an accelerometer configured to sense the cardiac signal by sensing an accelerometer signal and a cardiac electrical signal sensing circuit configured to sense the cardiac signal by sensing an atrial electrical signal (e.g. Figure 3, Element 212 and Sensing circuit 204 and Paragraphs [0064] and [0076]).

Referring to Claims 7 and 19, Demmer et al teaches the claimed invention, further comprising a telemetry circuit configured to transmit data corresponding to the atrioventricular synchrony metric stored in the memory (e.g. Figure 3, Element 208 and Paragraph [0092] discloses data relating to evidence of AV block based on FF R-wave sensing is stored and transmitted to the external device).

Referring to Claims 8 and 20, Demmer et al teaches the claimed invention, further comprising: a telemetry circuit configured to transmit data corresponding to the atrioventricular synchrony metric stored in the memory (e.g. Figure 3, Element 208 and Paragraph [0092] discloses data relating to evidence of AV block based on FF R-wave sensing is stored and transmitted to the external device); a pulse generator configured to deliver atrial pacing pulses according to an atrial pacing parameter (e.g. Figure 3, Element 202); wherein the control circuit is further configured to: determine atrioventricular asynchrony based on the atrioventricular synchrony metric (e.g. Paragraph [0092]); in response to determining the atrioventricular asynchrony, at least one of: control the telemetry circuit to transmit a signal indicating atrioventricular asynchrony is determined; adjust an atrial pacing parameter used by the pulse generator to deliver atrial pacing pulses in response to determining the atrioventricular asynchrony (e.g. Figure 4, Elements 402-408 and Paragraphs [0090] discloses  solo operating mode may be defined by a combination of pacemaker features and control parameters that control both monitoring functions of the atrial pacemaker and therapy delivery functions of the atrial pacemaker  Paragraph [0093] discloses various pacing modes in solo operating mode).
Allowable Subject Matter
Claims 9-12 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792